Exhibit 16.1 August 17, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE: Kraig Biocraft Laboratories, Inc. File Ref. No. 333-146316 We have read the statements of Kraig Biocraft Laboratories, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated August 12, 2010 and agree with such statements as they pertain to our firm. Regards, By: /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants 1501 Corporate Drive, Suite 150 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
